Citation Nr: 0110585	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left inguinal hernia repair, with left 
ilioinguinal neuralgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Washington, D.C., and Atlanta, 
Georgia, Regional Offices (RO), dated in March 1996 and 
August 1998, respectively.

A Videoconference Hearing was held on January 23, 2001, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

At the January 2001 Videoconference Hearing, the veteran 
addressed the two issues listed on the first page of this 
remand, as well as the issues of entitlement to the re-
opening of a previously denied claim for service connection 
for a left knee disability, and entitlement to service 
connection for a right knee disability.  Neither of these 
last two issues has been certified by the RO for appellate 
review because the veteran evidently did not perfect their 
appeal.  They are consequently not addressed in the present 
remand.

At the January 2001 Videoconference Hearing, the veteran also 
addressed the issue of entitlement to a compensable rating 
for a left varicocele.  This issue was certified by the RO 
for appellate review, but the Board has not listed it as an 
issue on appeal because no such appeal exists:  The record 
shows that the RO denied a claim for service connection for a 
left varicocele in a March 1996 rating decision, and that, 
after reviewing additional medical evidence, service 
connection was granted, in a March 1997 rating decision.  The 
veteran never filed a Notice of Disagreement with the initial 
rating of zero percent that was assigned in that rating 
decision, and he thereafter made this clear when he said, in 
a May 1997 VA Form 9, that "[t]his is not my disagreement 
and I have not file[d] a [notice of] disagreement for [the 
service-connected] left varicocele."  However, insofar as it 
now appears, based on the veteran's recent testimony, that 
the veteran believes that this disability should be rated 
higher than zero percent disabling, the Board construes the 
veteran's statements as a claim for an increased rating for 
left varicocele, and this issue is referred back to the RO, 
for appropriate action.

The Board notes that the veteran implicitly raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities in a VA 
Form 21-4138 that he submitted in June 1998, in which he said 
that "my combined disabilities have placed me in a position 
where it is Extremely difficult for me to seek and find 
gainful employment."  He also appears to have raised the 
issue of entitlement to service connection for a 
genitourinary disability manifested by urinary tract 
infections at the January 2001 Videoconference Hearing.  
Neither issue has been developed by the RO.  Accordingly, 
both issues are referred to the RO for appropriate action.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD, and that he is entitled to a rating 
exceeding 10 percent for the service-connected residuals of a 
left inguinal hernia repair, with left ilioinguinal 
neuralgia.  After a review of the evidentiary record, the 
Board is of the opinion that additional development should be 
undertaken prior to appellate review.

The issue of entitlement to service connection for PTSD needs 
to be remanded for two main reasons.  First, the record shows 
that the veteran filed a timely Notice of Disagreement with 
the RO's August 1998 denial of that particular benefit, but 
the veteran has yet to be issued a Statement of the Case, in 
order to have an opportunity to perfect his appeal, if he so 
wishes.  See, Manlincon v. West, 12 Vet. App. 238 (1999).  
Second, the record shows that this issue has been denied by 
the RO as not well grounded and that, as such, it has not 
been developed by the RO. 
Recently-enacted legislation, which is applicable to all 
claims pending as of the date of its enactment (November 9, 
2000), now requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  This new statute also imposes upon VA 
certain additional notice duties which need to be complied 
with as well.  See, Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this particular case, the development that is 
needed is stressor development and a VA PTSD examination, in 
order to determine whether the veteran has PTSD, as claimed, 
and, if he does, obtain a medical opinion regarding the 
etiology of the PTSD.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left inguinal hernia repair, with left 
ilioinguinal neuralgia, needs additional development as well.  
In particular, it is noted that the veteran was last examined 
by VA in June 1998, at which time the examiner noted that he 
(or she) had not been able to examine the claims folder prior 
to the examination, and had instead to rely on the history 
provided by the veteran.  Also, the resulting report appears 
to be insufficient for rating purposes.  Thus, re-examination 
is warranted.  See, Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996) (If BVA decides that the medical evidence of record is 
inadequate or incomplete, the BVA has the authority, indeed 
the responsibility, to obtain a new medical examination.) 

Re-examination is warranted also because the veteran has 
recently testified that the service-connected disability is 
nowadays much more disabling than evaluated.  See, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("Fulfillment of the 
statutory duty to assist here includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.")  Also, the Board notes that 
it appears that the RO has not considered, in evaluating this 
increased rating claim, the potential applicability of 
Diagnostic Code 7338 of VA's Schedule for Rating Disabilities 
( "the Schedule") to this particular case.  The disability 
has only been rated under Diagnostic Code 8530 of the 
Schedule.

This case needs to be remanded also because it appears that 
certain VA medical records may be missing:  First, the file 
contains a one-page, computer-generated general medical 
examination report indicating that the veteran was examined 
on September 14, 1998, at the Atlanta, Georgia VA Medical 
Center.  This one-page document then contains the phrase 
"Examination results:," followed by no additional 
information.  The RO should obtain, and make part of the 
file, a copy of this VA medical examination, if the 
examination was indeed conducted.  Second, the veteran has 
testified to the effect that he receives VA medical treatment 
for several of his medical conditions, to include PTSD.  
Copies of the records reflecting this medical treatment are 
not part of the file, and should be secured as well.

In view of the above, this case is remanded for the following 
development:

1.  The RO should secure and associate 
with the claims folder copies of all 
records reflecting VA medical treatment 
to the veteran (to include any mental 
health treatment) between 1996 and the 
present time.  Included in this request 
should be an attempt to secure a copy of 
the VA general medical examination that 
apparently was conducted in Atlanta on 
September 14, 1998.

2.  The RO should develop the issue of 
entitlement to service-connection for 
PTSD, by (a) requesting a stressor 
statement from the veteran, (b) 
attempting to verify the claimed 
stressors, through the appropriate 
channels, and (c) ordering a VA PTSD 
examination, asking the examiner to 
indicate whether a diagnosis of PTSD is 
warranted and, if it is, express an 
opinion as to whether it is at least as 
likely as not that the PTSD is causally 
related to service.

In requesting that the PTSD examination 
be scheduled, the RO should make sure 
that notices are sent to the veteran's 
current address of record.  Sufficient 
written documentation should be 
associated with the file to confirm that 
notice was sent, the date notice was 
sent, and the address to which notice was 
sent.  The veteran should also be 
reminded of his duty to report for the 
scheduled VA PTSD examination, and of the 
potential consequences of an unexcused 
failure to report.

The examiner should be asked to include 
in the medical examination report a full 
rationale for all his or her opinions and 
conclusions.

3.  The RO should also schedule the 
veteran for a VA medical examination of 
his service-connected residuals of a left 
inguinal hernia repair, with left 
ilioinguinal neuralgia, in order to 
ascertain the current severity and extent 
of this disability.  The examiner should 
be asked to review the pertinent evidence 
in the file prior to the medical 
examination, to include the veteran's 
service medical records and the reports 
of VA peripheral nerves and genitourinary 
medical examinations dated in June 1998, 
examine the veteran, and render a 
comprehensive, legible report.

Again, the RO should make sure that, in 
requesting that this medical examination 
be scheduled, notices are sent to the 
veteran's current address of record.  
Sufficient written documentation should 
be associated with the file to confirm 
that notice was sent, the date notice was 
sent, and the address to which notice was 
sent.  The veteran should also be 
reminded of his duty to report for the 
scheduled VA medical examination, and of 
the potential consequences of an 
unexcused failure to report.

In the report, the examiner should state 
whether he or she reviewed the claims 
folder prior to the examination.  He or 
she should also describe, with as much 
detail as possible, the current severity 
of the service-connected residuals of a 
left inguinal hernia repair, with left 
ilioinguinal neuralgia, to include 
references to the size of the hernia (if 
currently existent), and to whether the 
hernia is recurrent and not well 
supported.

The examiner should be asked to include 
in the medical examination report a full 
rationale for all his or her opinions and 
conclusions.

4.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should re-
adjudicate both claims hereby being 
remanded, making sure to do so in 
accordance with the provisions of all 
pertinent laws and regulations, and all 
applicable caselaw.  (This includes 
consideration of the potential 
applicability of Diagnostic Code 7338 of 
the Schedule to the increased rating 
issue.)

If, upon re-adjudication, service 
connection for PTSD remains denied, the 
veteran and his representative should be 
provided with a Statement of the Case 
(SOC), which should contain notice of all 
relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to this 
issue, as well as advice to the veteran 
regarding his duty to perfect the appeal 
of this issue, if he wishes to continue 
its appeal.

If, upon re-adjudication of the remaining 
issue, the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
which should contain notice of all 
relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to said 
issue.

If the veteran has failed to report for 
either examination, citation of 38 C.F.R. 
§ 3.655 should be included in the SOC or 
SSOC, as appropriate.  An appropriate 
period of time should thereafter be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




